— Judgment, Supreme Court, Bronx County (Fred Eggert, J., at hearing, trial and sentence), rendered November 22, 1989, convicting defendant, after a jury trial, of first degree manslaughter, and sentencing him to an indeterminate prison term of six to eighteen years, unanimously affirmed.
Defendant argues that his suppression motion should have been granted, claiming that the police did not have probable cause for the arrest, and that a pair of sneakers seized as evidence were not in plain sight. We find these contentions to be without merit.
Defendant also argues that there should have been some sanction when two testifying detectives indicated that they had taken notes, later transcribed, that were subsequently lost or destroyed. The claim is unpreserved by appropriate request for relief (People v Merchant, 171 AD2d 887), and we decline to review the claim in the interest of justice due to the lack of prejudice to defendant in these circumstances. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Rubin, JJ.